DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on August 22, 2022.
Claim 1 has been amended and is hereby entered.
Claim 7 has been cancelled.
Claims 1 – 6 and 8 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed August 22, 2022, caused the withdrawal of the rejection of claims 1 – 10 and 12 – 15 under 35 U.S.C. 102(a)(1) as obvious over Chen as set forth in the office action filed May 26, 2022.
Applicant’s amendments to the claims, filed August 22, 2022, caused the withdrawal of the rejection of claims 11 and 17 – 19 under 35 U.S.C. 103 as unpatentable over Chen as set forth in the office action filed May 26, 2022.
Applicant’s amendments to the claims, filed August 22, 2022, caused the withdrawal of the rejection of claim 20 under 35 U.S.C. 103 as unpatentable over Chen and Kim as set forth in the office action filed May 26, 2022.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Applicant argues that Chen 2 does not teach or suggest a compound in which a group akin to A15 is an imidazole group. Examiner respectfully disagrees. The rejection was not made over Chen 2, but Chen 2 as modified by Ji.  Ji teaches that the indolizine moieties in the ligands, including their unique configuration, are useful as emitter materials in organic electroluminescent devices to improve the performance ([0015]), therefore it would have been obvious to one of ordinary skill in the art to substitute the carbazole group of Chen 2 for an aza-indolizine moiety of Ji, motivated by the desire to predictably improve the performance of organic electroluminescent devices.
Applicant argues that the presently claimed embodiments exhibit unexpected and desirable results over the subject matter of Chen 2. Examiner respectfully disagrees. The Examples provided by Applicant in the specification and the remarks are not commensurate in scope with the current claims. For example, the claims are broader than the Examples provided for at least the fact that claim 1 does not require the compound to be used in a device and Formula 1 allows for a much wider range of variables than currently shown in the data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2 (US20190119312A1) in view of Ji (US20190067601A1).
As per claims 1 – 16, Chen 2 teaches tetradentate platinum compounds of Formula 1 
    PNG
    media_image1.png
    188
    301
    media_image1.png
    Greyscale
([0016]), where A and B are 5 or 6 membered aromatic rings and RB may be fused onto a ring ([0063]). One of the specific left-handed ligands Chen 2 teaches is LA7201 ([0078]) 
    PNG
    media_image2.png
    145
    132
    media_image2.png
    Greyscale
, where R1 is a methyl group. A right-handed ligand Chen 2 teaches is LB13 
    PNG
    media_image3.png
    165
    165
    media_image3.png
    Greyscale
, which defines Ar2 as a tert-butyl group ([0078]). When combined, the tetradentate compound only differs from those claimed, such as compound 10 of claim 16 
    PNG
    media_image4.png
    156
    185
    media_image4.png
    Greyscale
 by the carbazole group. 
Ji teaches organometallic compounds of Formula I 
    PNG
    media_image5.png
    135
    268
    media_image5.png
    Greyscale
([0016]), where ring A is a 5 or 6 membered aromatic ring. A particular embodiment is 
    PNG
    media_image6.png
    134
    189
    media_image6.png
    Greyscale
([0071]), where X5 – X7 can be selected to be nitrogen or carbon atoms that can be substituted with alkyl groups, such as methyl groups. Ji teaches several particular ligands where the five membered ring is an imidazole group (Such as LA24) and several ligands with methyl substitutions (such as LA71). Ji teaches that the ligand can be joined to other ligands to form tetradentate ligands ([0017]). Ji teaches that by including the indolizine moieties in the ligands, including their unique configuration, results in compounds that are useful as emitter materials in organic electroluminescent devices to improve the performance ([0015]).
It would have been obvious to one of ordinary skill in the art to substitute the carbazole group of Chen 2 for a methyl substituted aza-indolizine moiety of Ji, motivated by the desire to predictably improve the performance of organic electroluminescent devices ([0015]). With the aza-indolizine moiety of Ji, the compound reads on claimed compound 10 of claim 16 
    PNG
    media_image7.png
    142
    194
    media_image7.png
    Greyscale
. 
This compound reads on the limitations of claims 1 – 15, wherein M11 is selected from a third-row transition metal, specifically Platinum as required by claim 2; n12 is 0 so that L12 does not exist; X11 is C, X12 is N; Y14 is N, Y11 - Y13 are C; T11 – T14 are all single bonds; L12 is *-O-*, as required by claim 3 and a12 is 1; a11 and a13 are 0 so that L11 and L13 are single bonds and the sum of a11 to a13 is 1, as required by claims 4 and 5; A13 is a 6-membered N-containing heterocyclic group, namely a pyridine group as required by claim 6; A15 is an imidazole group, so that the group represented by A13 and A15 is represented by Formula 2-1 in claim 8 and Formula 2-11 in claim 9, where Y21 and Y22 are each C, X23, X25, and X26 are all C and X24 is N; A11 is a C7 heterocyclic group, namely a condensed ring in which at least one first ring and one second ring is condensed, where the first ring is a imidazole group and the second ring is a benzene group as required by claim 10, the ring group being of Formula 3-25 in claim 11, where X39 is C-*, and X38 is N-* and X37 is N(R35); A12 is a C6 carbocyclic group, namely a second ring, wherein the second ring is a benzene ring as required by claim 10, the ring being of Formula 3-1 in claim 11 where X31 to X33 are all C-* ; A14 is a C5 heterocyclic group, namely a second ring, wherein the second ring is a pyridine group as required by claim 10, the ring being of Formula 3-9 in claim 11 where X34 is N and X35 is C-*; R11 to R13 are hydrogen, R14 is a C4 alkyl group and b14 is 1 and R15 is methyl, and b15 is 2; the entire ligand reads on Formula 1-31 of claim 13; as n12 is 0 and L12 does not exist, the compound meets the limitations of claim 14.
As per claims 17 – 19, Chen 2 teaches:
An organic light-emitting device comprising a first electrode, a second electrode, an organic layer between the first electrode and the second electrode and comprising an emission layer, wherein the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises a hole transport region between the first electrode and the emission layer and/or an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or a combination thereof, and the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or a combination thereof ([0024]: “Device 100 may include a substrate 110  an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160 and a barrier layer 170.”)
Wherein the emission layer comprises the organometallic compound (In [0109], Chen 2 teaches that the light emitting layer of the OLED preferably contains the metal complex as a light emitting material.)
It would have been obvious to use the compound in the organic layer with the device structure of Chen 2 as Chen 2 demonstrates this device structure was known prior to the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 2 (US20190119312A1) and Ji (US20190067601A1) as applied to claims 1 - 19 above, and further in view of Kim (US20150014659).
As per claim 20, the prior art combination teaches all the limitations of claim 17. The prior art combination does not teach:
An apparatus comprising a thin-film transistor which comprises a source electrode, a drain electrode, and an active layer, and the organic light-emitting device of claim 17, wherein the first electrode of the organic light-emitting device is electrically coupled to any one of the source electrode and the drain electrode of the thin-film transistor
Kim teaches organometallic compounds for light emitting devices (Abstract). These compounds are provided in an OLED device ([0186]). The electrode of the OLED may be electrically connected to a source electrode or a drain electrode of a thin film transistor (TFT) ([0190]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the OLED of the prior art combination in a thin film transistor as claimed because Kim establishes that OLEDs are suitable for use in thin film transistors. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789